Name: Commission Regulation (EEC) No 3535/89 of 27 November 1989 on the supply of refined rapeseed oil to the the Republic of Cape Verde as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 V 28 . 11 . 89No L 347/14 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3535/89 of 27 November 1989 on the supply of refined rapeseed oil to the the Republic of Cape Verde as food aid 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ( l), as last amended by Regulation (EEC) No 1750/89 (2), and in particular Article 6 (1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid man ­ agement (3) lays down the list of countries and organiz ­ ations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas, by its Decision of 15 April 1987 on the supply of food aid to Cape Verde, the Commission allocated to that country 200 tonnes of refined rapeseed oil ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July HAS ADOPTED THIS REGULATION : Article 1 A tendering procedure is hereby initiated for the award of a contract for the supply of refined rapeseed oil to Cape Verde in accordance with the provisions of Regulation (EEC) No 2200/87 and with the conditions laid down in the Annex hereto. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 November 1989. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370, 30. 12. 1986, p. 1 . O OJ No L 172, 21 . 6 . 1989, p. 1 . (3) OJ No L 136, 26. 5. 1987, p . 1 . O OJ No L 204, 25. 7. 1987, p. 1 . 28 . 11 . 89 Official Journal of the European Communities No L 347/15 ANNEX 1 . Operation No (') : 621 /89 2. Programme : 1989 3. Recipient : Republic of Cape Verde 4. Representative of the recipient (2) : Empresa Publica de Abastecimento (EMPA), Praia, CP 104 ; tel . 249 305, telex 54 EMPA CV. Mindelo, CP 148 ; tel. 2369  2781 , telegram EMPA, S. Vincente 5 . Place or country of destination : Cape Verde 6. Product to be mobilized : refined rapeseed oil 7. Characteristics and quality of the goods (3) (*) : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under IIIA.1 ) 8 . Total quantity : 200 tonnes net 9 . Number of lots : one 10. Packaging and marking (*): see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under III.B) :  the containers and cartons must carry the following wording : 'ACÃ Ã O N? 621 /89 / OLEO-DOM DA COMUNIDADE ECONÃ MICA EUROPEIA A REPU ­ BLICA DE CABO VERDE' 11 . Method of mobilization : the Community market 12. Stage of supply : free at port of landing  landed 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing : Mindelo 16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15.  28. 1 . 1990 18 . Deadline for the supply : 11 . 2. 1990 19. Procedure for determining the costs of supply (4) : tendering 20. Date of expiry of the period allowed for submission of tenders : 12 noon on 12. 12. 1989. Tenders shall be valid until 12 midnight on 13. 12. 1989 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 19. 12. 1989. Tenders shall be considered valid until 12 midnight on 20. 12. 89 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 22. 1  4. 2. 1990 (c) deadline for the supply : 18 . 2. 1990 22. Amount of the tendering security : ECU 15 per tonne 23. Amount of the delivery security : 1 0 % of the amount of the tender in ecus 24. Address for submission of tenders (*) : Bureau de 1 aide alimentaire, Ã 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58, 200 rue de la Loi, B- 1049 Bruxelles ; telex AGREC 22037 B 25. Refund payable on request by the successful tenderer :  No L 347/16 Official Journal of the European Communities 28 . 11 . 89 Notes : (') The operation number is to be quoted in all correspondence. (2) Commission delegate to be contacted by the successful tenderer : M. Meloni, CP 122, Praia ; tel . 61 37 50, telex 6071 DELCE CV. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the products to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. (4) Point (g) of Article 7 (3) of Regulation (EEC) No 2200/87 shall not be applicable to tenders submitted. In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of the Annexes, evidence that the tendering security referred to in Article 7 (4) (a) of Regula ­ tion (EEC) No 2200/87 has been lodged, preferably :  either by porter at the office referred to in point 24 of the Annex,  or by telecopier on one of the following numbers in Brussels : 235 01 32, 236 10 97, 235 01 30, 236 20 05. (6) The vegetable oil is packaged in hermetically sealed high density polyethylene containers which have the following characteristics : content : 5 litres, type of material : Lupolen 5661 B or equivalent, weight : 230 g minimum, resistance to compression : 350 N minimum, 460 N maximum. The containers must be stackable, with two flat sides, with an integrated handle and a sealed screw top. The containers must in turn be packed in groups of four in a carton. Carton : see OJ No C 216, 14. 8 . 1987, p. 3 (under 1.3.1 ) with, in addition, an interlocking fitment with slot in the middle. 0 The successful tenderer is to contact the recipient as soon as possible to establish which consignment documents are required and how they are to be distributed.